Exhibit 10.2

 

 

CVS Caremark Corporation

2007 Incentive Plan

As Amended Through

December 31, 2008

 

 

 

 



--------------------------------------------------------------------------------

         Page 1.  

Purpose

   1 2.  

Definitions

   1 3.  

Administration

   2   (a)    Authority of the Committee    2   (b)    Manner of Exercise of
Committee Authority    3   (c)    Limitation of Liability    3 4.  

Eligibility; Per-Person Award Limitations

   3 5.  

Performance and Annual Incentive Awards

   4   (a)    Performance Conditions    4   (b)    Performance Awards Granted to
Designated Covered Employees    4   (c)    Annual Incentive Awards Granted to
Designated Covered Employees    5   (d)    Written Determinations    6   (e)   
Status of Section 5(b) and Section 5(c) Awards under Code Section 162(m)    7 6.
 

Change in Control

   7   (a)    Effect of “Change in Control”    7   (b)    Definition of “Change
in Control”    7 7.  

General Provisions

   8   (a)    Compliance with Legal and Other Requirements    8   (b)    Limits
on Transferability; Beneficiaries    9   (c)    Adjustments    9   (d)    Taxes
   9   (e)    Changes to the Plan and Awards    10   (f)    Limitation on Rights
Conferred under Plan    10   (g)    Unfunded Status of Awards; Creation of
Trusts    10   (h)    Non-exclusivity of the Plan    10   (i)    Governing Law
   11   (j)    Plan Effective Date and Shareholder Approval; Expiration Date   
11

 

i



--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION

2007 Incentive Plan

1. Purpose. The purpose of this 2007 Incentive Plan (the “Plan”) is to assist
CVS Caremark Corporation, a Delaware corporation (the “Corporation”), and its
subsidiaries in attracting, retaining, and rewarding high-quality executives,
employees, and other persons who provide services to the Corporation and/or its
subsidiaries, and to qualify certain compensation awarded under the Plan for tax
deductibility under Code Section 162(m) (as hereafter defined) to the extent
deemed appropriate by the Committee (or any successor committee) of the Board of
Directors of the Corporation.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

(a) “Annual Incentive Award” means a conditional right granted to a Participant
under Section 5(c) hereof to receive a cash payment after the end of a specified
fiscal year.

(b) “Award” means any Performance Award or Annual Incentive Award.

(c) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death. If, upon a Participant’s death, there is no
designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means person, persons, trust or trusts entitled by will or the laws
of descent and distribution to receive such benefits.

(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.

(e) “Board” means the Corporation’s Board of Directors.

(f) “Change in Control” means Change in Control as defined with related terms in
Section 6 of the Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be an “outside director” as defined under Code
Section 162(m), unless administration of the Plan by “outside directors” is not
then required in order to qualify for tax deductibility under Code
Section 162(m).

 

1



--------------------------------------------------------------------------------

(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 5(e) of the Plan.

(j) “Effective Date” means May 9, 2007.

(k) “Eligible Person” means each Executive Officer and other officers and
employees of the Corporation or of any subsidiary, including such persons who
may also be directors of the Corporation. An employee on leave of absence may be
considered as still in the employ of the Corporation or a subsidiary for
purposes of eligibility for participation in the Plan.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(m) “Executive Officer” means an executive officer of the Corporation as defined
under the Exchange Act.

(n) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(o) “Performance Award” means a right, granted to a Participant under Section 5
hereof, to receive Awards based upon performance criteria specified by the
Committee.

(p) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(aa) “Qualified Member” means a member of the Committee who is an “outside
director” within the meaning of Regulation 1.162-27 under Code Section 162(m).

(bb) “Stock” means the Corporation’s Common Stock

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan.

 

2



--------------------------------------------------------------------------------

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder, may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan. Any action of the Committee shall be final, conclusive
and binding on all persons, including the Corporation, its subsidiaries,
Participants, Beneficiaries, or other persons claiming rights from or through a
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. To the extent permitted by
applicable law, the Committee may delegate to officers or managers of the
Corporation or any subsidiary, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
extent that such delegation will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify. The Committee may appoint agents to assist it in administering the
Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Corporation or a subsidiary, the Corporation’s independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of the Corporation or a
subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Corporation with respect to any such action or
determination.

4. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. In each fiscal year during any part of which the
Plan is in effect, the maximum cash amount that may be earned under the Plan as
a final Annual Incentive Award or other cash annual Award in respect of any
fiscal year by any one Participant shall be $10 million, and the maximum cash
amount that may be earned under the Plan as a final Performance Award or other
cash Award in respect of a performance period other than an annual period by any
one Participant on an annualized basis shall be $5 million.

 

3



--------------------------------------------------------------------------------

5. Performance and Annual Incentive Awards.

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 5(b) and 5(c) hereof in
the case of a Performance Award or Annual Incentive Award intended to qualify
under Code Section 162(m).

(b) Performance Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 5(b).

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 5(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Corporation, on a consolidated basis, and/or for specified subsidiaries or
business units of the Corporation (except with respect to the total shareholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment;
(5) return on net assets, return on assets, return on investment, return on
capital, return on equity; (6) economic value added; (7) operating margin;
(8) the Common Knowledge Retail Customer Service Score; (9) net income; pretax
earnings; pretax earnings before interest, depreciation and amortization; pretax
operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; operating earnings; (10) total shareholder
return; and (11) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparator
companies. One

 

4



--------------------------------------------------------------------------------

or more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 5(c) hereof.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Corporation in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 5(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 5(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount that need not bear a strictly mathematical relationship to such business
criteria.

(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee with any settlement in Stock to be pursuant to
the Corporation’s 1997 Incentive Compensation Plan. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 5(b). The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a performance
period or settlement of Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Annual Incentive
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 5(c).

(i) Annual Incentive Award Pool. The Committee may establish an Annual Incentive
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Corporation in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the

 

5



--------------------------------------------------------------------------------

business criteria set forth in Section 5(b)(ii) hereof during the given
performance period, as specified by the Committee in accordance with
Section 5(b)(iii) hereof. The Committee may specify the amount of the Annual
Incentive Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount that
need not bear a strictly mathematical relationship to such business criteria.

(ii) Potential Annual Incentive Awards. Not later than the end of the 90th day
of each fiscal year, or at such other date as may be required or permitted in
the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 5(c)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 5(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.

(iii) Payout of Annual Incentive Awards. After the end of each fiscal year, the
Committee shall determine the amount, if any, of (A) the Annual Incentive Award
pool, and the maximum amount of potential Annual Incentive Award payable to each
Participant in the Annual Incentive Award pool, or (B) the amount of potential
Annual Incentive Award otherwise payable to each Participant. The Committee may,
in its discretion, determine that the amount payable to any Participant as a
final Annual Incentive Award shall be increased or reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever, but may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under Code
Section 162(m). The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.

(d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 5(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 5(c), shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.

 

6



--------------------------------------------------------------------------------

(e) Status of Section 5(b) and Section 5(c) Awards under Code Section 162(m). It
is the intent of the Corporation that Performance Awards and Annual Incentive
Awards under Sections 5(b) and 5(c) hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Sections
5(b), (c), (d) and (e), including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance Awards
or an Annual Incentive Award, as likely to be a Covered Employee with respect to
that fiscal year. If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards or Annual Incentive
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

 

6. Change in Control.

(a) Effect of “Change in Control.” In the event of a “Change in Control,” the
following provisions shall apply unless otherwise provided in the Award
agreement:

(i) The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 7(a) hereof; and

(ii) With respect to any outstanding Award subject to achievement of performance
goals and conditions under the Plan, such performance goals and other conditions
will be deemed to be met if and to the extent so provided by the Committee in
the Award agreement relating to such Award.

(b) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if:

(i) any Person (other than (w) the Corporation, (x) any trustee or other
fiduciary holding securities under any employee benefit plan of the Corporation,
(y) any corporation owned, directly or indirectly, by the stockholders of the
Corporation immediately after the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of the common stock of the Corporation immediately prior to such
occurrence or (z) any surviving or resulting entity from a merger or
consolidation referred to in clause (iii) below that does not constitute a
Change of Control under clause (iii) below) becomes the Beneficial Owner (except
that a Person shall be deemed to be the Beneficial Owner of all shares that any
such Person has

 

7



--------------------------------------------------------------------------------

the right to acquire pursuant to any agreement or arrangement or upon exercise
of conversion rights, warrants or options or otherwise, without regard to the
sixty day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation or of any subsidiary owning
directly or indirectly all or substantially all of the consolidated assets of
the Corporation (a “Significant Subsidiary”), representing 30% or more of the
combined voting power of the Corporation’s or such Significant Subsidiary’s then
outstanding securities;

(ii) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve
(12) month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;

(iii) the consummation of a merger or consolidation of the Corporation or any
Significant Subsidiary with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation or
a Significant Subsidiary outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 50% of the combined
voting power of the surviving or resulting entity outstanding immediately after
such merger or consolidation; or;

(iv) the consummation of a transaction (or series of transactions within a 12
month period) which constitutes the sale or disposition of all or substantially
all of the consolidated assets of the Corporation but in no event assets having
a gross fair market value of less than 40% of the total gross fair market value
of all of the consolidated assets of the Corporation (other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of the common stock of the Corporation
immediately prior to such sale or disposition).

 

7. General Provisions.

(a) Compliance with Legal and Other Requirements. The Corporation may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Corporation are listed or quoted, or
compliance with any other obligation of the Corporation, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable

 

8



--------------------------------------------------------------------------------

laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the
Corporation shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under any Award or the imposition of any other conditions on such issuance,
delivery or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Corporation or a subsidiary), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative.

(c) Adjustments. The Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals, and Annual Incentive Awards and any Annual
Incentive Award pool or performance goals relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Corporation, any subsidiary or any business
unit, or the financial statements of the Corporation or any subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Corporation, any subsidiary or
business unit thereof, performance of comparable organizations, economic and
business conditions, personal performance of a Participant, and any other
circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Performance Awards granted under
Section 5(b) hereof or Annual Incentive Awards granted under Section 5(c) hereof
to Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

(d) Taxes. The Corporation and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Corporation and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee.

 

9



--------------------------------------------------------------------------------

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Corporation’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board otherwise,
in its discretion, determines to submit such changes to the Plan to shareholders
for approval; provided that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such Committee action may materially and
adversely affect the rights of such Participant under such Award.

(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Corporation or a subsidiary, (ii) interfering in any
way with the right of the Corporation or a subsidiary to terminate any Eligible
Person’s or Participant’s employment or service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Corporation unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Award.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Corporation; provided that the Committee may authorize the
creation of trusts and deposit therein cash, Stock, other Awards or other
property, or make other arrangements to meet the Corporation’s obligations under
the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.

(h) Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m).

 

10



--------------------------------------------------------------------------------

(i) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with the Delaware General Corporation Law, without giving effect to
principles of conflicts of laws, and applicable federal law.

(j) Plan Effective Date and Stockholder Approval; Expiration Date. The Plan has
been adopted by the Board on March 7, 2007 and approved by the stockholders of
the Corporation on May 9, 2007, and has been amended effective December 31,
2008. Unless an extension is approved by the stockholders of the Corporation,
the Plan shall have a term that expires on May 9, 2012, after which no further
Awards may be made, provided, however, that the provisions of the Plan shall
continue to apply to Awards made prior to such date.

 

11